Citation Nr: 0921227	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a shrapnel injury and 
laceration to the head (hereafter "scar"). 

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from September 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The June 2006 rating 
decision granted service connection for PTSD and assigned an 
initial evaluation of 30 percent.  The September 2006 rating 
decision grated service connection for a scar and assigned an 
initial 10 percent evaluation, and denied a TDIU.  

The Veteran submitted additional medical evidence after his 
case was certified to the Board.  He did not wish to waive RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).   As a result, the Board remanded this case in August 
2008 to the RO via the Appeals Management Center (AMC) for 
further development and consideration.  The Veteran's PTSD 
claim was not readjudicated, but there is no prejudice to the 
Veteran because the additional evidence he submitted is not 
relevant to that claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's scar, which measures only 3.0 cm by 1.0 cm, 
does not cause limitation of motion of any part and is 
currently at the maximum available disability evaluation for 
a scar that is superficial and painful upon examination.  

2.  The Veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The Veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for a scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.27, 4.118, Diagnostic Codes (DC) 7800-7805 (2008).

2.  The criteria for an initial rating higher than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.125, 4.130, DC 9411.  

3.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 
Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in January 2006, with regard to the PTSD claim, and July 
2006, with regard to the scar and TDIU claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
These letters informed him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters also 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including the 
Social Security Administration.  He was advised that it was 
ultimately his responsibility to send other, private medical 
records or to provide a properly executed release so that VA 
could request the records for him.  Also, a March 2006 letter 
informed him of the disability rating and downstream 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007); see also, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duties to notify and assist.  He 
was advised of his opportunities to submit additional 
evidence.  Subsequently, October 2006 and March 2007 SOCs 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he and his attorney identified as relevant to 
the claim has been obtained and associated with the claims 
file, including his partial service treatment records (STRs) 
civilian private medical records, and his VA records, 
including the reports of his VA compensation examinations 
assessing the severity of his PTSD and scar - the 
determinative issues.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Neither the Veteran nor his attorney has identified any other 
pertinent evidence not already of record which would need to 
be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VCAA 
notices. 

In this case, service connection claims were granted and the 
Veteran appealed the downstream issue of the initial 
disability ratings assigned.  Since the underlying claims 
have been more than substantiated, they have been proven, § 
5103(a) notice is no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The Board is also satisfied that there was substantial 
compliance with its August 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

A.  Scar

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected scar from a shrapnel wound, 
currently evaluated as 10 percent disabling under DCs 7800-
7804, which pertain to disfigurement of the head, face or 
neck, and scars that are superficial and painful on 
examination, respectively.  38 C.F.R. § 4.118.  This 
hyphenated code indicates that the Veteran's right scar 
includes disfigurement of the head, face, or neck, but is 
rated based on painful examination.  See 38 C.F.R. § 4.27.

Under DC 7804, a 10 percent rating is the maximum rating 
available for a scar that is superficial, and painful upon 
examination.  38 C.F.R. § 4.118.  Therefore, the Board will 
evaluate the Veteran's scar under DC 7800.  Under DC 7800, a 
10 percent evaluation is warranted when the scar causes one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted when the scar cases visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; causes two or 
three characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800.  

A 50 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  Id.  
Finally, an 80 percent evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.  

Note 1 of DC 7800 lists the eight characteristics of 
disfigurement as: (1) a scar that is 5 or more inches in 
length, (2) a scar that is at least one quarter inch wide at 
its widest part, (3) surface contour of the scar is elevated 
or depressed on palpation, (4) the scar is adherent to the 
underlying tissue, (5) the skin is hypo- or hyperpigmented in 
an area exceeding six square inches, (6) the skin texture is 
abnormal, i.e. scaly, shiny, irregular, atrophic, etc. in an 
area exceeding six square inches, (7) the underlying soft 
tissue is missing in an area exceeding six square inches, and 
(8) the skin is indurated and inflexible in an area exceeding 
six square inches.  Id.

Applying these criteria to the facts of this case, the Board 
finds no basis to grant a disability evaluation higher than 
10 percent.  The evidence for consideration includes a 
September 2006 VA examination report, which fails to show 
even one of the characteristics of disfigurement.  This 
report notes that the scar on the left aspect of the top of 
his head measures 3.0 cm by 1.0 cm.  It was tender to 
palpation, but with no adherence to underlying tissue, no 
underlying soft tissue damage, no skin breakdown or 
ulceration, no underlying tissue loss, no elevation or 
depression of the scar, and no induration or inflexibility of 
the skin.  The examiner stated that the scar was the same 
color as the Veteran's normal skin, and concluded that it did 
not result in limitation of motion or loss of function.  

These findings do not even show one characteristic of 
disfigurement, as required for a 10 percent rating.  
Furthermore, the scar does not meet the 30 percent criteria 
under DC 7800, because there is no visible or palpable tissue 
loss, and the scar is located on the left aspect of the top 
of his head, and therefore not located near any features or 
paired set of features.  This examination report, therefore, 
provides compelling evidence against the Veteran's claim 
under DC 7800.

The Board also finds that the Veteran's scar does not meet 
the criteria for a disability rating higher than 10 percent 
under any other potentially applicable diagnostic code.  For 
example, there is no evidence that the scar exceeds an area 
of 6 square inches (39 square centimeters) to warrant 
application of DC 7801, no evidence that the scar is larger 
than 144 square inches (929 square centimeters) to warrant 
application of DC 7802, and no evidence that the scar is 
unstable to warrant application of DC 7803.  Finally, there 
is no evidence that the scar causes limitation of motion of 
the affected part to warrant application of DC 7805.  
38 C.F.R. § 4.118.  Thus, the Veteran's scar has been 
properly evaluated as 10 percent disabling under DC 7804 
since the initial grant of service connection.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial disability rating higher than 10 
percent for the scar on his head.  And as the preponderance 
of the evidence is against his claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Thus, the appeal is denied.

B.  PTSD

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD, currently evaluated as 
30 percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  
For the reasons set forth below, however, the Board finds 
that the preponderance of the evidence is against this claim. 

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  According to the 
DSM-IV criteria, a 30 percent rating is warranted for PTSD 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms such as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to symptoms such as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.   

Finally, a 100 percent evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability evaluation higher than 
30 percent for his PTSD.  The medical evidence for 
consideration includes two VA examination reports, both of 
which provide evidence against the claim, as they note that 
the Veteran has been married for many years, is retired but 
would still be able to work, and show no significant findings 
on mental status examination.

The first examination, performed in May 2007, notes that the 
Veteran was not receiving any psychiatric treatment at that 
time.  The examiner diagnosed the Veteran with PTSD and 
concluded that his symptoms were moderate.  The Veteran did 
not socialize often, but reported playing bingo and belonging 
to a few Veterans Service Organizations.  A mental status 
examination revealed that his speech patterns were normal and 
he did not have abnormal psychomotor activity.  His affect 
was normal, his mood was described as doubtful, and his 
ability to pay attention was normal - although he could not 
perform serial subtractions.  He had mild circumstantiality 
of thoughts, but his thought content was otherwise 
unremarkable.  His judgment, insight, and impulse control 
were normal.  He denied sleep disturbance, ritualistic and 
obsessive behavior, panic attacks, and suicide attempts.  The 
examiner found that the Veteran and his wife had some marital 
problems, some of which were due to his PTSD symptoms.  The 
examiner assigned a GAF score of 56.  

During his second VA examination in August 2006, the examiner 
noted that the Veteran had never received treatment for his 
PTSD.  The Veteran explained that his PTSD symptoms had 
increased in severity since the war in Iraq began.  The 
examiner noted that the Veteran had been married for 58 
years, but lived separately from his wife.  However, this 
separation was unrelated to his PTSD symptoms, since he and 
his spouse were in the process of moving to a smaller home.  
The Veteran cooked some of his own meals, and his wife 
occasionally brought pre-cooked meals to him.  He and his 
wife socialized at their local senior citizen center.  The 
Veteran also did all of his own car and home repairs.  He had 
no history of suicide attempts, but reported some suicidal 
ideation in the past.   

A mental status examination revealed that his speech patterns 
and affect were normal.  He described his mood as often 
feeling "good," but "sometimes it flare[d] up."  His wife 
described him as a "loner" and a "pessimist."  His ability 
to pay attention was normal.  He had no delusions.  He 
reported sleep impairment, with dreams that woke him in the 
middle of the night.  He routinely fell asleep while watching 
television, and then could not return to sleep if he awoke.  
He took naps during the day to make up for lost sleep at 
night.  The Veteran did not exhibit inappropriate behavior.  
He did not have obsessive or ritualistic behavior and denied 
panic attacks.  He denied suicidal and homicidal ideation.  
He had good impulse control and had no difficulty with his 
activities of daily living.  His remote, recent, and 
immediate memory was not impaired.  

The examiner noted that the Veteran's PTSD symptoms consisted 
of recurrent and intrusive recollection of his stressor, 
including recurrent dreams.  He had intense psychological 
distress when exposed to internal or external cues that 
reminded him of his stressor.  He made efforts to avoid 
thoughts and feelings associated with his stressor.  He had a 
markedly diminished interest in some of his activities, and 
felt detached and estranged from other people.  He had 
difficulty falling and staying asleep, bursts of irritability 
and anger, and an exaggerated startle response.  The examiner 
found that his symptoms were chronic in nature.  The Veteran 
alleviated the intrusive thoughts of his stressor by making 
himself busy or watching television.  He reported distressing 
dreams about once a month.  The examiner noted that the 
Veteran had signs of emotional numbing.  His wife reported 
that he liked being by himself and that he became angry over 
simple things, and was more "jumpy" over the past year.  
The examiner concluded that the Veteran's PTSD symptoms had 
an impact on his marriage, because he tended to isolated 
himself.  

The examiner found that the Veteran's symptoms were moderate 
in severity, and assigned a GAF score of 53.  Prior to his 
retirement from his career as a brakeman and conductor at a 
railroad, the examiner found that the Veteran's PTSD did not 
affect his ability to work.  However, the examiner found that 
his PTSD symptoms have increased such that would have had 
"some impact" on his occupational functioning if he had 
continued to work, as opposed to retiring.  The examiner 
found that the Veteran's PTSD was likely to persist at the 
present level, and that he had been stable for many years.  
He did not need psychiatric intervention for emotional 
problems.  The examiner concluded that the PTSD did not cause 
total occupational and social impairment, but that it caused 
some deficiency in his personal life because PTSD affected 
his marriage, and reduced reliability and productivity due to 
the totality of his symptoms.  

The Veteran underwent a VA general medical examination in 
September 2006.  While not specifically examined for PTSD, 
the examiner assessed the Veteran's affect, mood, and 
judgment to be normal.  

Based on the foregoing, the Board finds that the overall 
disability picture for the Veteran's PTSD more closely 
approximates a 30 percent rating.  The Veteran's only symptom 
which is listed in the criteria for a 50 percent rating is 
that his speech was slightly circumstantial at his May 2006 
examination.  However, there was no evidence that he had 
memory deficiency, panic attacks, difficulty understanding 
commands, impaired judgment, or impaired abstract thinking.  
While the Veteran has some marital difficulties, the evidence 
shows that he has remained married for 58 years, and there is 
no evidence that his relationship with his son is strained.  
He has described his mood as feeling "good," with some 
flare ups, and requires no psychiatric treatment for his 
PTSD.  Additionally, the Veteran is a member of at least one 
Veterans Service Organization, indicating that he has some 
social relationships.  If the Veteran had continued working 
instead of retiring, a VA examiner concluded that his 
symptoms would only have "some impact" on his occupational 
functioning.  These findings are inconsistent with a 
disability rating higher than 30 percent, as outlined above.

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores 
of 53 and 56 assigned in this case.  A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  According to the DSM-IV, a GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  The Veteran's GAF scores remain within the 51 to 60 
range, which shows a relative consistency in his moderate 
symptoms, as opposed to an increase.  As such, his GAF scores 
provide additional evidence against a finding that his PTSD 
meets the criteria for a disability evaluation higher than 30 
percent. 

The Veteran and his attorney argue that the Veteran's mood 
swings, nightmares, and sleep disturbance warrant an 
evaluation higher than 30 percent.  In his October 2006 
Substantive Appeal, the Veteran's attorney stated that the 
Veteran had an "extremely bad" memory and that he was so 
short tempered that it occasionally resulted in violence.  
These lay assertions, however conflict with the VA examiner's 
findings that the Veteran exhibits good impulse control and 
had normal recent, remote, and immediate memory recall.  The 
Board places greater probative value on the objective 
findings in the VA examination report than statements 
provided by the Veteran and his attorney.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial disability rating higher than 30 
percent for his PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.  Hence, the appeal is denied.

C.  Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

In September 2006, the VA examiner concluded that the 
Veteran's scar did not have any effect on his occupational 
functioning.  His PTSD symptoms cause impairment in his 
social functioning, and the VA examiner found in September 
2006 that if the Veteran had continued to work after the date 
of his retirement, his PTSD symptoms would have affected his 
occupational functioning.  Such impairment is contemplated by 
the rating criteria, which reasonably describe his 
disabilities.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
The two VA examination reports show that the Veteran does not 
receive mental health care for his PTSD, and he has never 
been hospitalized for this condition.  And according to 38 C. 
F. R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

II.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the Veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a Veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09), defines the term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Also, in Faust 
v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the Veteran actually works and without regard to the 
Veteran's earned annual income...."

The Veteran has eight service-connected disabilities:  cold 
injury of the left lower extremity, evaluated as 30 percent 
disabling; cold injury of the right lower extremity, 
evaluated as 30 percent disabling; cold injury of the left 
upper extremity, evaluated as 20 percent disabling; cold 
injury of the right upper extremity, evaluated as 20 percent 
disabling; PTSD, evaluated as 30 percent disabling; tinnitus, 
evaluated as 10 percent disabling; residuals of a shrapnel 
injury to the head, evaluated as 10 percent disabling; and 
status post herpes zoster with recurrent pruritis, evaluated 
as 10 percent disabling.  Although his combined disability 
evaluation is 90 percent (see 38 C.F.R. § 4.25), he does not 
meet the threshold minimum rating requirements of § 4.16(a) 
for consideration of a TDIU because he does not have one 
disability evaluated as 40 percent disabling, or higher.  
Moreover, the Board finds no basis for an extra-schedular 
award of a TDIU under 38 C.F.R.      § 4.16(b) and § 
3.321(b)(1).

The Veteran's attorney stated in a December 2007 letter that 
the Veteran has cervical spine damage, gout, and swollen 
lymph nodes.  As discussed above, the Veteran has eight 
service-connected disabilities, but he is not service 
connected for the conditions discussed by his attorney in his 
December 2007 letter.  Private medical records also show that 
the Veteran has hypertension and aortic stenosis.  

At his September 2006 VA general medical examination, it was 
noted that he worked as a railroad conductor or brakeman for 
37 years.  He retired in 1984.  The examiner noted that the 
Veteran's cold exposure injury residuals caused cold 
sensitivity, discomfort, and some decrease in sensation in 
his extremities.  The Veteran also had degenerative joint 
disease (DJD) of the hands and feet.  The cold injury 
residuals and DJD caused limitations with standing and 
walking, as the Veteran could only stand or walk for 15 to 20 
minutes at a time.  The examiner concluded that occupational 
duties requiring prolonged standing or walking, or duties 
performed in cold environments would be limited due to the 
Veteran's service-connected cold injury residuals.  The 
examiner found that the Veteran's tinnitus, herpes zoster 
residuals, and shrapnel fragment wound scar would not cause 
any occupational impairment.  

At his September 2006 VA PTSD examination, the physician 
addressed how the Veteran's PTSD symptoms would affect his 
ability to work.  The examiner found that when the Veteran 
was working, prior to his retirement, his PTSD did not affect 
his occupational functioning.  However, since his retirement 
in 1984, the examiner found that the PTSD symptoms had 
increased in severity, and would have "some impact" on the 
Veteran's ability to work.  Thus, while the examiner 
concluded that the Veteran's PTSD symptoms would affect his 
occupational functioning, there was no conclusion that they 
would prevent it entirely.  

The Board cannot conclude the Veteran is unemployable solely 
due to his service-connected disabilities, and therefore 
cannot grant an extraschedular TDIU evaluation.  He has 
several non-service connected disabilities that appear to 
also have contributed to his unemployability, including:  
cervical spine damage, gout, aortic stenosis, hypertension, 
and inguinal lymphadenopathy.  His most recent VA 
examinations show that his cold injury residuals place 
limitations on the types of work he can perform, but do not 
prevent him from remaining employed.  Additionally, while his 
PTSD symptoms would impact his occupational functioning, they 
do not prevent him from working.  Therefore, there is simply 
insufficient evidence to conclude he in incapable of 
obtaining and maintaining substantially gainful employment if 
only his service-connected disabilities are considered.  

Under 38 C.F.R. § 4.16(b), it is the established policy of VA 
that all Veterans who are unable to secure and follow a 
substantial gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, in 
accordance with 38 C.F.R. § 3.321, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of Veterans who are 
unemployable by reason of their service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in paragraph (a) of this section.  Under 38 C.F.R. 
§ 4.16(b), the rating board will include a full statement as 
to the Veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all 
factors having a bearing on this issue.  

Here, based on the objective medical evidence, it is the 
determination that the Veteran is not entitled to a TDIU.  
The Board finds that he is not unemployable by reason of his 
service-connected disabilities.  Consequently, submission of 
this case to the Director of Compensation and Pension Service 
for extraschedular consideration is not warranted. 

There is no disputing the Veteran's service-connected 
disabilities interfere with and, indeed perhaps even 
preclude, some types of work.  But there is no indication his 
disabilities would prevent him from obtaining other types of 
work that is nonetheless still substantially gainful, 
especially when he is utilizing modified footwear.  As the 
Court has stated, the record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  Id.  The question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Board must consider the effects of the Veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
Veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the Veteran can 
perform work.  In this case, the Veteran has not worked in 
several years.  But this fact, in and of itself, does not 
provide a basis to conclude his service-connected 
disabilities caused his unemployment since he also has 
several non-service connected disabilities that have 
significantly impaired his health.  Accordingly, the weight 
of the evidence is against his claim for a TDIU under both 38 
C.F.R. § 4.16(a) and (b).

The totality of the evidence of record does not show the 
Veteran's disability picture to be so exceptional or unusual 
as to warrant referring this case to the Director of VA's 
Compensation and Pension Service or other appropriate 
authority for consideration of a TDIU on the only possible 
basis of entitlement - extra-schedular 
under 38 C.F.R. §§ 3.321(b), 4.16(b).  Thus, the Board 
affirms the RO's determination that referral for extra-
schedular consideration is not indicated by the 
evidence of record.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Since, for these reasons and bases, the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the Veteran's favor, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An increased initial evaluation for a scar on the left side 
of the scalp is denied.  

An increased initial evaluation for PTSD is denied.  

A TDIU is denied. 


____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


